DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10
March 2022 has been entered.

Claims 41-60 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.
Response to Arguments
Applicant’s arguments filed on 10 March 2022 have been considered but they are moot in view of new ground(s) of rejection. However, the Examiner welcomes any suggestion Applicant may have on moving prosecution forward. The Examiner's contact information is in the Conclusion of this Office Action.

Applicant argues:
Taylor, in relevant paragraphs, discusses that “a locality policy can specify a mapping of data to cloud storage providers and/or cloud storage systems; for instance, a locality policy may specify when data should be migrated between cloud storage systems, or that backup data should immediately be sent to an archival cloud storage system.” Furthermore, Taylor discusses a cloud storage system that “may be configured to mirror updates (e.g., also send metadata and data snapshots) to a mirror storage system 804 which is primarily used in failure situations. See Taylor, ¶¶ 119 and 192-198. That is, the mapping in Taylor is a policy for mirroring data between systems. However, Taylor does not discuss what happens with the data after the data has been mirrored to another location. In particular, Taylor does not discuss “transferring, on the second plurality of servers and based on the mapping, the unstructured data stored in the one or more second object databases into the second distributed database that is stored spatially and logically separately from the one or more second object databases,” as the claims require. Morin, like Taylor, does not show or render obvious the subject matter at issue.

In response, the Examiner submits:

Contrary to Applicant’s allegation, Taylor does disclose “responsive to detecting a lack of functionality with the first distributed database and after storing the one or more second object databases on the plurality of servers (Taylor: at least ¶0119; "mirror updates (e.g., also send metadata and data note: mirror updates would occur after one or more database(s) that store the data used for mirror updates are stored/established on the plurality of servers –- in other words, the database(s) that store data must first be stored before data stored on the database(s) can be used (for mirror update, for example)), transferring, on the plurality of servers and based on the mapping, the unstructured data stored in the one or more second object databases into the second distributed database (Taylor: at least ¶0119; "mirror updates (e.g., also send metadata and data snapshots) to a mirror storage system 804 which is primarily used in failure situations" and "if cloud storage system 302 were to crash or become unavailable”) that is stored spatially and logically separately from the one or more second object databases (Taylor: at least ¶0121; "one or more additional cloud controllers serve as backups for an existing set of cloud controllers”; ¶0119 also discloses “cloud storage system 302 may be configured to mirror updates (e.g., also send metadata and data snapshots) to a mirror storage system 804”; ¶0008 further discloses data “… distributed across two or more cloud storage systems”; note: cloud storage system 302 with at one or more database(s) are spatially and logically separately from one or more database(s) on storage system 804; servers that comprise storage system 302 and storage system 804 as plurality of servers).

Applicant argues that “Taylor does not discuss what happens with the data after the data has been mirrored to another location”.

The instant independent claims recite “transferring, on the plurality of servers and based on the mapping, the unstructured data stored in the one or more second object databases into the second distributed database that is stored spatially and logically separately from the one or more second object databases.

The instant independent claims do no appear to recite limitation(s) that specify what occurs/takes place after/following the recited transferring of unstructured data.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 41-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,963,353. Although the claims at issue are not identical, they are not patentably distinct from each other because following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 

Amended Claims 41 and 51 recite “storing the one or more second object databases on a plurality of servers spatially and logically separately from a second distributed database hosted on the plurality of servers” and “… the second distributed database that is stored spatially and logically separately from the one or more second object databases.

According to Applicant, “Support for the instant amendments is provided
throughout the as-filed Specification. See e.g., Specification, ¶62, and 71. Thus, no new matter has been added.”

Applicant’s as-filed Specification discloses 
	“[062] At step 303, the processor may generate and transmit a second
command to duplicate the one or more object databases on a plurality of servers in
at least a second geographic region. In some embodiments, the plurality of servers
in the second geographic region may be independent from the plurality of servers in the first geographic region. For example, the remote servers in the first geographic region may provide distributed databases and object stores that are spatially and logically separate from distributed databases and object stores in the second geographic region, e.g., as depicted in zones 201 and 207 of FIG. 2, described above” and

geographic region may be independent from the plurality of servers in the first
geographic region. For example, the remote servers in the first geographic region
may provide distributed databases and object stores that are spatially and logically
separate from distributed databases and object stores in the second geographic
region, e.g., as depicted in zones 201 and 207 of FIG. 2, described above.”
	It is clear from Applicant’s as-filed Specification that the instant invention makes use of a plurality of servers in one geographic region (first geographic region) and a different plurality of servers in another, separate geographic region (first geographic region).

	Also, as disclosed by Applicant’s as-filed Specification, the distributed databases and object stores in a first geographic region are spatially and logically separate from the distributed databases and object stores in a second geographic region.
	
	Therefore, Applicant’s as-filed Specification does not teach/support the added limitation of “storing the one or more second object databases on a plurality of servers spatially and logically separately from a second distributed database hosted on the plurality of servers”
	 
Dependent Claims 42-50 and 52-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for the same reason(s).

The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Amended Claims 41 and 51 recite “storing the one or more second object databases on a plurality of servers spatially and logically separately from a second distributed database hosted on the plurality of servers” and “… the second distributed database that is stored spatially and logically separately from the one or more second object databases.


It is not clear if the added limitation means storing of the one or more second object databases that is “spatially, logically and separately from a second distributed database” OR storing of the one or more second object databases that is “spatially, and logically separate from a second distributed database”.  

Also, if the one or more second object database are stored on a plurality of servers and the second distributed database is also hosted on the (same) plurality of servers, they cannot be spatially separately from one another (note: the Examiner interprets “spatially and logically separately” to mean “spatially and logically separate”).
Therefore, the added limitation renders the claim indefinite.

Dependent Claims 42-50 and 52-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reason(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that
form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless —
	(a)(1) the claimed invention was patented, described in a printed publication,
	or in public use, on sale, or otherwise available to the public before the
	effective filing date of the claimed invention.

Claims 41-42, 47, 49-50, 51-52, 57 and 59-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB 2013/0110778 by Taylor et al. (“Taylor”).

As to Claim 41, Taylor teaches a system, comprising: at least one memory storing instructions; and at least one processor configured to execute the instructions to perform operations comprising:
from a first distributed database (Taylor: at least ¶0008; "data stored in the distributed filesystem can be distributed across two or more cloud storage systems"; ¶0009; first cloud storage system), wherein the first distributed database has a first structured format (Taylor: at least ¶0060; "metadata that describes the file and directory layout of the distributed filesystem"), and the one or more first object databases comprise buckets storing unstructured data as objects (Taylor: at least ¶¶0086-0087; "cloud controllers can treat the cloud storage system as an object store" and "snapshots" are unstructured; note: "bucket" is storage area - specification 0029);
	generating one or more second object databases that are duplicates of the one or more first object databases (Taylor: at least ¶0008; "data stored in the distributed filesystem can be distributed across two or more cloud storage systems"; ¶0009; second cloud storage system);
	storing the one or more second object databases on a plurality of servers (Taylor: at least ¶0121; "one or more additional cloud controllers serve as backups for an existing set of cloud controllers) spatially and logically separately from a second distributed database hosted on the plurality of server (Taylor: at least ¶0121; "one or more additional cloud controllers serve as backups for an existing set of cloud controllers”; ¶0119 also discloses “cloud storage system 302 may be configured to mirror updates (e.g., also send note: cloud storage system 302 with at one or more database(s) are spatially and logically separately from one or more database(s) on storage system 804; servers that comprise storage system 302 and storage system 804 as plurality of servers);
	identifying, in an object in the one or more second object databases, a mapping for transferring the unstructured data stored in the one or more second object databases to the second distributed database having a second structured format and stored on the plurality of servers (Taylor: at least ¶¶0192, 0195-0196; "locality policy can specify a mapping of data to cloud storage providers and/or cloud storage systems" and "locality policy may specify when data should be migrated between cloud storage systems" and "specific target peer cloud controllers based on a type of file, owner, project, etc."); and
	responsive to detecting a lack of functionality with the first distributed database and after storing the one or more second object databases on the plurality of servers (Taylor: at least ¶0119; "mirror updates (e.g., also send metadata and data snapshots) to a mirror storage system 804 which is primarily used in failure situations"; note: mirror updates would occur after one or more database(s) that store the data used for mirror updates are stored/established on the plurality of servers –- in other words, the database(s) that for mirror update, for example)), transferring, on the plurality of servers and based on the mapping, the unstructured data stored in the one or more second object databases into the second distributed database (Taylor: at least ¶0119; "mirror updates (e.g., also send metadata and data snapshots) to a mirror storage system 804 which is primarily used in failure situations" and "if cloud storage system 302 were to crash or become unavailable”) that is stored spatially and logically separately from the one or more second object databases (Taylor: at least ¶0121; "one or more additional cloud controllers serve as backups for an existing set of cloud controllers”; ¶0119 also discloses “cloud storage system 302 may be configured to mirror updates (e.g., also send metadata and data snapshots) to a mirror storage system 804”; ¶0008 further discloses data “… distributed across two or more cloud storage systems”; note: cloud storage system 302 with at one or more database(s) are spatially and logically separately from one or more database(s) on storage system 804; servers that comprise storage system 302 and storage system 804 as plurality of servers).


Claim 51 (a computer readable medium claim) corresponds in scope to Claim 41, and is similarly rejected.

As to Claim 42, Taylor teaches the system of claim 41, wherein the operations further comprise: causing traffic directed to the first distributed database to be routed to the second distributed database in response to the unstructured data being transferred to the second distributed database (Taylor: at least ¶0129; "automatically reroute requests").

Claim 52 (a computer readable medium claim) corresponds in scope to Claim 42, and is similarly rejected.

As to Claim 47, Taylor teaches the system of claim 41, wherein the first structured format of the first distributed database is the same or similar to the second structured format of the second distributed database (Taylor: at least 4C shows file systems with similar or same format).

Claim 57 (a computer readable medium claim) corresponds in scope to Claim 47, and is similarly rejected.

As to Claim 49, Taylor teaches the system of claim 41, wherein the operations further comprise: generating a script to cause the mapping to be identified and the unstructured data to be transferred from being stored in the one or more second object databases to being stored in the second distributed database (Taylor: at least ¶¶0149, 0184; "migration choices may also be affected by user-defined locality policies and/or cost-performance trade-offs" ).

Claim 59 (a computer readable medium claim) corresponds in scope to Claim 49, and is similarly rejected.

As to Claim 50, Taylor teaches the system of claim 41, wherein the one or more first object databases are duplicates of the entire first distributed database (Taylor: at least ¶0121; "one or more additional cloud controllers serve as backups for an existing set of cloud controllers").

Claim 60 (a computer readable medium claim) corresponds in scope to Claim 50, and is similarly rejected

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2013/0110778 by Taylor et al. (“Taylor”) in view of US PGPUB 2016/0021172 by Mahadevan et al. (“Mahadevan”).

As to Claim 43, Taylor teaches the system of claim 42.

Taylor does not explicitly disclose, but Mahadevan discloses, wherein causing the traffic to be routed to the second distributed database comprises: modifying a weighted routing policy such that a weight of zero is assigned as a weight in a first weighted routing scheme associated with the first distributed database (Mahadevan: at least ¶0064; "if routing policy is unimportant, node 202 may set w.sub.3= 0 where w.sub.3 is the weight value for a routing policy attribute"; note: see as unimportant so route to another node).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mahadevan’s feature of wherein causing the traffic to be routed to the second distributed database comprises: modifying a weighted routing policy such that a weight of zero is assigned as a weight in a first weighted routing scheme associated with the first distributed database (Mahadevan: at least ¶0064) with the system disclosed by Taylor.
The suggestion/motivation for doing so would have been to implement “routing policy that can specify routing constraints or routing considerations, such as restrictions Mahadevan: at least ¶0052).

Claim 53 (a computer readable medium claim) corresponds in scope to Claim 43, and is similarly rejected.

Claims 44 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2013/0110778 by Taylor et al. (“Taylor”) in view of US PUPUB 2011/0196827 by Zunger.

As to Claim 44, Taylor teaches the system of claim 41.

Taylor does not explicitly disclose, but Zunger discloses wherein: the first distributed database is stored on an additional plurality of servers located in a first geographic region (Zunger: at least ¶0007; "a first instance of the distributed database at a first geographic location); 
the plurality of servers storing the one or more second object databases are located in a second geographic region (Zunger: at least ¶0007; "a second instance of the distributed database at a second geographic location"; ¶0036 further discloses "one or more database units 120”);
the first geographic region differs from the second geographic region (Zunger: at least ¶0007; first geographic location and second geographic location); and
Zunger: at least ¶0036; "one or more database units 120" for each db instantce 102-i).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zunger’s features of wherein: the first distributed database is stored on an additional plurality of servers located in a first geographic region (Zunger: at least ¶0007); 
the plurality of servers storing the one or more second object databases are located in a second geographic region (Zunger: at least ¶¶0007, 0036);
the first geographic region differs from the second geographic region (Zunger: at least ¶0007); and
the additional plurality of servers are independent from the plurality of servers (Zunger: at least ¶0036) with the system disclosed by Taylor.
The suggestion/motivation for doing so would have been to “replicates data between instances of a distributed database”, “identifies at least two instances of the database at distinct geographic locations” and “tracks changes to the database by storing deltas” (Zunger: at least Abstract).
	
	Claim 54 (a computer readable medium claim) corresponds in scope to Claim 44, and is similarly rejected.

Claims 45-46 and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2013/0110778 by Taylor et al. (“Taylor”) in view of US Patent 6,199,069 by Dettinger et al. (“Dettinger”).

As to Claim 45, Taylor teaches the system of claim 41.

Taylor does not explicitly disclose, but Dettinger discloses wherein detecting the lack of functionality with the first distributed database comprises: receiving an error message indicating that the first distributed database is no longer functional (Dettinger: at least Col. 8 Lines 10-11; "… notified in the event of a primary database failure").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dettinger’s feature of wherein detecting the lack of functionality with the first distributed database comprises: receiving an error message indicating that the first distributed database is no longer functional (Dettinger: at least Col. 8 Lines 10-11) with the system disclosed by Taylor.
The suggestion/motivation for doing so would have been to handle database failure “in the event of a database failure” (Dettinger: at least Abstract).

Claim 55 (a computer readable medium claim) corresponds in scope to Claim 45, and is similarly rejected.

As to Claim 46, Taylor and Dettinger teach the system of claim 45, wherein the operations further comprise: responsive to the error message being received, initiating the second distributed database on the plurality of servers (Dettinger: at least Col. 6 Lines 64-66; "switching between primary database server 216 and backup database server"), wherein transferring the unstructured data stored in the one or more second object databases to the second distributed database comprises populating the second distributed database (Dettinger: at least Col. 7 Lines 2 & 5-7; "detect when the primary database 216 is failing or has previously failed" and "mirroring the primary database server 216 on the backup database server”).

Claim 56 (a computer readable medium claim) corresponds in scope to Claim 46, and is similarly rejected.

Claims 48 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2013/0110778 by Taylor et al. (“Taylor”) in view of US PGPUB 2004/0148308 by Rajan et al. (“Rajan”).

As to Claim 48, Taylor teaches the system of claim 41.

Taylor does not explicitly disclose, but Rajan discloses wherein the one or more first object databases comprise unstructured databases having an object-storage architecture including the buckets storing the unstructured data as the objects (Rajan: at least ¶0028; "storing and manipulating large, unstructured  ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rajan’s feature of wherein the one or more first object databases comprise unstructured databases having an object-storage architecture including the buckets storing the unstructured data as the objects (Rajan: at least ¶0028) with the system disclosed by Taylor.
The suggestion/motivation for doing so would have been to store and manipulate “large, unstructured objects” within RDBMS (Rajan: at least Abstract: “Large, unstructured objects can be manipulated within a relational database management system (RDBMS). A "filestream" data storage attribute is provided that can be used to tag a column in a relational table.”; ¶0002 further discloses “there is a need for the ability to store a large object as one contiguous file that can be searched, manipulated, and accessed”).

Claim 58 (a computer readable medium claim) corresponds in scope to Claim 48, and is similarly rejected.

Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-
Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H .W./ 
Examiner, AU 2168
25 March 2022

/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        March 28, 2022